Case 4:20-cv-00957-SDJ Document 93 Filed 03/25/21 Page 1 of 3 PageID #: 1806




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

THE STATE OF TEXAS, et al.,                     §
                                                §
                                                §
         Plaintiffs,                            §
v.                                              §               Civil Action No. 4:20-cv-957-SDJ
                                                §
GOOGLE LLC,                                     §
                                                §
         Defendant.                             §

                     STIPULATION REGARDING DEFENDANT’S
                  DEADLINE TO RESPOND TO AMENDED COMPLAINT

        Having conferred in good faith, the parties stipulate as follows:

        1.      Plaintiffs filed a redacted copy of their Amended Complaint on March 15, 2021.

Dkt. 77. Upon filing, Plaintiffs served an unredacted copy on Google’s outside counsel, pursuant

to the Interim Protective Order. Dkt. 36.

        2.      On March 23, 2021, Plaintiffs provided a less redacted copy of the Amended

Complaint to Google. This copy maintains redactions of confidential third-party information but

may be shared with Google employees in compliance with the Interim Protective Order.

        3.      Pursuant to Fed. R. Civ. P. 15(a)(3), Google’s response to the Amended Complaint

is due within 14 days of service. The parties agree that this response timeline begins on March 23,

2021, so that Google’s response to the Amended Complaint is due on April 6, 2021.

        4.      This stipulation is without prejudice to the parties’ positions or rights in any other

respect in this matter.
Case 4:20-cv-00957-SDJ Document 93 Filed 03/25/21 Page 2 of 3 PageID #: 1807




Dated: March 25, 2021               Respectfully submitted,



                                    R. Paul Yetter
                                    State Bar No. 22154200
                                    Bryce L. Callahan
                                    State Bar No. 24055248
                                    YETTER COLEMAN LLP
                                    811 Main Street, Suite 4100
                                    Houston, Texas 77002
                                    (713) 632-8000
                                    (713) 632-8002 (Fax)
                                    pyetter@yettercoleman.com
                                    bcallahan@yettercoleman.com

                                    Eric Mahr (pro hac vice)
                                    Julie S. Elmer (pro hac vice)
                                    FRESHFIELDS BRUCKHAUS DERINGER LLP
                                    700 13th Street NW, 10th Floor
                                    Washington, D.C. 20005
                                    (202) 777-4545
                                    (202) 777-4587 (Fax)
                                    eric.mahr@freshfields.com
                                    Julie.elmer@freshfields.com

                                    John D. Harkrider (pro hac vice)
                                    AXINN VELTROP & HARKRIDER, LLP
                                    114 West 47th Street
                                    New York, New York 10036
                                    (212) 728-2210
                                    jharkrider@axinn.com

                                    Daniel S Bitton (pro hac vice)
                                    AXINN VELTROP & HARKRIDER, LLP
                                    560 Mission Street
                                    San Francisco, California 94105
                                    (415) 490-1486
                                    dbitton@axinn.com

                                    ATTORNEYS FOR DEFENDANT GOOGLE LLC




                                    -2-
Case 4:20-cv-00957-SDJ Document 93 Filed 03/25/21 Page 3 of 3 PageID #: 1808




/s/ Mark Lanier       ___________    /s/ Ashley Keller
Mark Lanier (lead counsel)          Ashley Keller
Texas Bar No. 11934600              Admitted Pro Hac Vice
Mark.Lanier@LanierLawFirm.com       ack@kellerlenkner.com
Alex J. Brown                       Brooke Smith
Alex.Brown@LanierLawFirm.com        brooke.smith@kellerlenkner.com
Zeke DeRose III                     150 N. Riverside Plaza, Suite 4270
Zeke.DeRose@LanierLawFirm.com       Chicago, Illinois 60606
10940 W. Sam Houston Parkway N.     (312) 741-5220
Suite 100                           Warren Postman
Houston, Texas 77064                wdp@kellerlenkner.com
Telephone: (713) 659-5200           1300 I Street, N.W., Suite 400E
Facsimile: (713) 659-2204           Washington, D.C. 20005
THE LANIER LAW FIRM, P.C            (202) 749-8334
                                    Keller Lenkner LLC

                                    On Behalf of Plaintiff States




                                    -3-
